Citation Nr: 1117604	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  03-33 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968, and from March 1974 to March 1991.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the benefits sought on appeal.  In March 2009, the Veteran testified at a hearing held at the RO.  In June 2009, the Board remanded the case for additional development.  


FINDINGS OF FACT

A chronic low back condition was not affirmatively shown to have had onset during service; arthritis of the lumbar spine was not manifest to a compensable degree within one year of separation from service; and a chronic low back disability, first documented after service, is not shown to be related to an injury, disease, or event of service origin.


CONCLUSION OF LAW

A low back disability, to include degenerative joint disease of the lumbar spine, was not incurred in or aggravated by service and service connection for arthritis of the lumbar spine may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in May 2002, and July 2009; a rating decision in October 2002; a statement of the case in August 2003; and supplemental statements of the case February 2005, August 2005, and August 2008.  Those documents discussed specific evidence, particular legal requirements applicable to the claim, evidence considered, pertinent laws and regulations, and reasons for the decision.  VA made all efforts to notify and to assist the Veteran with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the February 2011 supplemental statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The Veteran was afforded VA examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the appellant or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the appellant was afforded a meaningful opportunity to participate effectively in the adjudication of her claim, and therefore the error was harmless).  

Service Connection

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran contends that he has a current low back disability that is related to his service.

The service medical records include a June 1965 enlistment examination which shows a normal clinical evaluation of the spine.  A March 1984 hospital admission report noted complaints of back pain with an admitting and discharge diagnosis of pyelonephritis.  A March 1984 entry shows lumbosacral pain for two weeks with no history of trauma.  The last episode was six to seven years prior during heavy lifting.  The assessment was low back pain syndrome.  A July 1984 note shows complaints of low back pain and a history of pyelonephritis.  It was noted that he had been hospitalized approximately four months previously with similar symptoms.  The assessment was unclear assessment.  A November 1984 note recorded the Veteran's complaint of low back pain and noted that he had been performing exercises and weight lifting.  The assessment was low back pain.  Additional records dated in November 1984 show that the Veteran had muscle cramps in his back and right leg, related to an excessive physical work-out.  The Veteran confirmed that he had been doing extensive workouts (weight-lifting, etc) in the past two weeks and complained of generalized muscle aches.  A December 1984 note indicated that low back pain had resolved.  While a January 1985 annual examination shows a normal clinical evaluation of the spine, the report of medical history noted the Veteran's complaints of back pain.  A March 1988 entry note shows treatment for lower back pain.  The assessment was low back pain, improved.  The Veteran had continued complaints of low back pain in February 1988.  While an October 1990 retirement examination shows a normal clinical evaluation of the spine, the report of medical history noted recurrent back pain.

A VA treatment note in April 1985 VA recorded recurrent low back pain after chopping wood.  A May 2002 private treatment record from Dr. A.L. noted lumbar disc syndrome since 1974.

The Veteran underwent a VA spine examination in August 2002 at which time he was diagnosed with degenerative joint disease of the lumbar spine mainly at L5-S1 with a decreased range of motion.  The report indicates that the Veteran injured his back lifting a heavy object in 1978, but that he was treated conservatively and improved.  However, upon returning to duty he had continued low back pain.

The Veteran underwent a VA spine examination in July 2005.  The examiner diagnosed degenerative joint disease and degenerative disc disease due to age.  The examiner opined that the Veteran's low back disability was not caused by or the result of his service because there was only one episode of back pain recorded in the service medical records.

At the March 2009 hearing, the Veteran testified that he injured his back while working out during service and has had low back pain since that time. 

In a June 2009 statement, Dr. A.L. noted that the Veteran suffered from multiple disabilities, to include chronic low back pain, which he attributed to the Veteran's service in the military and combat action.  Dr. A.L. stated that the Veteran's chronic lumbar sacral pain was incurred in a lifting incident during service.  The radiating back pain lasted for six to seven years prior to treatment in March and November 1984.  Dr. A.L. further indicated that the Veteran's current treatment was actually still related to the chronic disc condition.  

The Veteran underwent a VA spine examination in December 2009.  On examination, X-rays revealed minimal degenerative changes at the L1 disc level, and a stable less than grade 1 retrolisthesis of L5 on S1.  Following a review of the Veteran's claims file, to include service and post-service treatment records, the examiner diagnosed age-related degenerative joint and disc disease of the lumbar spine.  The examiner opined that the Veteran's current low back condition was not related to service, specifically the back injury in 1974.  The examiner concluded that there was no evidence showing a herniated disc in service, and a finding or diagnosis of herniated disc in 1974 or 1978 was unsubstantiated by radiographic findings and was not a true diagnosis.  The examiner noted that at the time, a myelogram was the only way to confirm such a diagnosis.  Additionally, current X-rays failed to show that the Veteran had a disc problem since the 1970's.  The examiner explained that arthritis forms over time once a disc has been damaged, and X-rays of the Veteran's lumbar spine revealed minimal degenerative changes, which was inconsistent with a disc injury in 1974 or 1978.  The examiner also noted that if the current back condition had been manifest early in the Veteran's military career, he would not have been able to complete his duties with as few low back complaints as documented in the service medical records.  The examiner noted that on reenlistment examination in October 1980 the Veteran denied back pain.  In 1984, the Veteran reported back pain of two weeks duration, with the most recent episode having been six to seven years prior during heavy lifting.  The examiner indicated that the 1984 complaints of back pain were actually associated pyleonephritis.  Finally, on retirement examination in October 1990, clinical evaluation of the spine revealed no abnormalities.  Moreover, the examiner indicated that during the course of the appeal the Veteran had reported different incidents during which he claimed to have incurred the current low back condition, which in the examiner's opinion, was uncommon as most people would recall such a significant back injury, or at least remember the year during which it occurred.  The examiner discounted Dr. A.L.'s medical opinion noting that the opinion was based on hearsay and was ill-advised as anyone with experience in spine or back injuries would know that an injury such as that which the Veteran claimed he incurred in 1974, would have prevented a long military career.  In this regard, the examiner reported having 43 years of experience as an orthopedic surgeon with a subspecialty of spine and neurosurgery since 1990.  

Initially, the Board must assess the Veteran's competence and credibility to assert that his lumbar spine disability, had onset in service.  A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  38 C.F.R. § 3.159(a)(2) (2010).  The Board finds that the Veteran is competent to report that he had low back problems in service.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2).  

To the extent that the Veteran reports continuity of lumbar spine symptomatology since service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Here the Board finds that the Veteran's contentions are not credible because they are internally inconsistent, and inconsistent with the evidence of record.

The service medical records show complaints of back pain associated with pyelonephritis in March 1984.  At the time the Veteran reported back pain six to seven years prior during heavy lifting, but denied a history of trauma.  In 1984, low back pain was noted as related to an excessive physical work-out.  The Veteran confirmed that he had been doing extensive workouts with weight-lifting in the past two weeks and complained of generalized muscle aches.  A December 1984 note indicated that low back pain had resolved.  A VA treatment note in April 1985 recorded recurrent low back pain after chopping wood.  He was treated again for low back pain in March 1988.  While an October 1990 retirement examination found a normal clinical evaluation of the spine, the report of medical history noted recurrent back pain.  The Board finds that the service medical records lack the combination of manifestations sufficient to identify a chronic lumbar spine disorder and sufficient observation to establish chronicity in service as distinguished from merely isolated findings.  

After service, complaints of back pain were noted in May 2002, and he was diagnosed with degenerative joint disease of the lumbar spine mainly at L5-S1 with a decreased range of motion in August 2002.  As the initial radiographic documentation of degenerative changes of the lumbar spine is well beyond the one-year presumptive period for manifestation of arthritis, service connection cannot be established for arthritis of the lumbar spine on a presumptive basis.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Additionally, in view of the period without evidence of treatment for back complaints from 1991 to 2002, and the lack of clinical findings or complaints relating to the lower back until 2002, the Board finds that the evidence is against a finding of a continuity of treatment, which weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board has weighed statements made by the Veteran as to incurrence of a lumbar spine disability during service and continuity of symptomatology and finds the current recollections and statements made in connection with a claim for benefits to be of less probative value.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  In considering the statements of the Veteran as to an in-service low back injury and continuity of symptomatology, in light of the evidence discussed, the Board finds that they did not present a persuasive history because they contradict each other and other evidence of record.  The Veteran has provided inconsistent statements as to incurrence of a lumbar spine disability.  The Veteran has variously reported injuring his back in 1974, during heavy lifting in 1978, as secondary to chopping wood in 1985, and while working out in 1984.  To the extent the service medical records contain findings of low back pain on the occasions reported by the Veteran, the symptoms were primarily associated with pyelonephritis and excessive physical activity.  Subsequent treatment notes show back symptoms had resolved, and on separation examination in October 1990, while the Veteran reported a medical history of back pain, his back was clinically evaluated as normal.  Therefore, the Board finds that continuity of symptomatology has not been established, either through the competent evidence or through the Veteran's statements, because his statements as to having an injury with a continuity of symptoms are less persuasive because the service medical records show a few intermittent complaints of back pain relating to physical exertion and pyelonephritis, and subsequent findings of resolved symptoms.

Thus, the determinative question in this case involves causation.  However, due to the medical complexity of the issue involved, the Veteran's assertions alone are insufficient to establish service connection.  As a lay person the Veteran has not been shown to be qualified through education, training, or expertise to offer an opinion on a medical diagnosis or on medical causation.  Thus, his lay assertions are of little or no probative value when offered to establish a causal connection between his current disability and service.  

On the question of medical causation, medical evidence of an association or link between a current lumbar spine disability, first noted after service, and service, there is evidence both for and against the claim.  38 C.F.R. § 3.303(d) (2010).

With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, which may include a review of medical literature; and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez, 22 Vet. App. 295 (2008).

Also, the probative value of a medical opinion is generally based on the relative merits of the analytical findings, and the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993); Nieves-Rodriguez, 22 Vet. App. 295 (2008).

Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000).

The medical evidence in favor of the claim consists of the private medical records from Dr. A.L., who in a May 2002 private treatment record noted lumbar disc syndrome since 1974, and in a statement in June 2009 attributed the Veteran's chronic low back pain to a lifting incident during service.  Dr. A.L. reported that the Veteran's radiating back pain lasted for six to seven years prior to treatment in 1984.  Dr. A.L. further indicated that the Veteran's current treatment was actually still related to the chronic disc condition.  Although the statement was made by a health-care professional, the statement is nevertheless a mere conclusion without medical analysis and is insufficient to allow the Board to make an informed decision as to what weight to assign against contrary evidence on the question of whether the Veteran's low back disability had onset in service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign the opinion).  Moreover, to the extent that in medical reports Dr. A.L. noted onset of the Veteran's lumbar spine condition in service as due to a lifting incident, there is no indication that Dr. A.L. reviewed the service medical records, and the opinion was  clearly based on history provided by the Veteran, as the evidence does not show any complaint, finding, treatment, or diagnosis of lumbar disc syndrome during or contemporaneous with service.  Thus, the critical question is whether that history relied on by Dr. A.L. is accurate.  As for the Veteran's reports of a low back injury in service and the continuity of symptoms, the Veteran's statements are inconsistent with his previous statements provided in relation to treatment received during service and post-service discharge, and the contemporaneous medical evidence.  Therefore, the Board finds the statements of the Veteran are somewhat inconsistent and less credible.  Thus, the diagnosis of a lumbar spine disorder as related to an injury in service is not credible.  Coburn v. Nicholson, 19 Vet. App. 427 (2006) (reliance on a Veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran).  Therefore, the Board finds that the opinion statement by Dr. A.L., while a statement by a competent medical professional, and while having some probative value, is nonetheless less persuasive in support of the claim that the December 2009 report of VA examination.   

The evidence against the claim is the medical opinion of the VA examiner who in December 2009 diagnosed age-related degenerative joint and disc disease of the lumbar spine, and opined that the Veteran's current low back condition was not related to service, specifically a back injury in 1974.  The examiner concluded that a finding or diagnosis of herniated disc in 1974 or 1978 was unsubstantiated by radiographic findings and was not a true diagnosis.  Additionally, current X-rays failed to show that the Veteran had a disc problem since the 1970s.  The examiner explained that arthritis forms over time once a disc has been damaged, and X-rays of the Veteran's lumbar spine revealed minimal degenerative changes, which is inconsistent with a disc injury in 1974 or 1978.  Additionally, the service medical records showed that on reenlistment examination in October 1980 the Veteran denied back pain, and complaints of back pain in 1984 were actually associated pyleonephritis.  Finally, on retirement examination in October 1990, clinical evaluation of the spine revealed no abnormalities.  Moreover, the examiner indicated that during the course of the appeal the Veteran had reported different incidents during which he claimed to have incurred the current low back condition, which in the examiner's opinion, was uncommon as in his experience, which included 43 years as an orthopedic surgeon with a subspecialty of spine and neurosurgery since 1990, most people would recall such a significant back injury.  The examiner addressed Dr. A.L.'s medical opinion noting that the opinion was ill-advised as anyone with experience in spine or back injuries would know that an injury such as that which the Veteran claimed he incurred in 1974 would have prevented the Veteran from having a long military career.

The Board assigns greater weight to the opinion of the VA examiner's opinion because the examiner applied medical analysis to the significant facts of the case.  That is, the examiner based the opinion on the service records and the Veteran's post-service medical history.  The examiner also provided a rationale and supporting credentials for the opinion.

In sum, as the Board finds that the preponderance of the evidence indicates that the Veteran's current low back disability is not related to his in-service back complaints and that the current low back disability was not incurred in or aggravated by service.  The evidence does not show that arthritis manifested to a compensable degree within one year following separation from service.  Therefore, the Board finds that the preponderance of the evidence is against claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability, to include degenerative joint disease of the lumbar spine, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


